Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
Claims 4, 6, 9-11, 17-18, 27-28, and 37 have been cancelled; Claims 1-3, 5, 7-8, 12-16, 19-26, 29-36, and 38-47 remain for examination, wherein claims 1 and 39are independent claims. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1-3, 5, 7-8, 12-16, 19-26, 29-36, and 38, drawn to a manufacturing method of manufacturing a soft magnetic alloy consisting essentially of Co, V Fe, and impurities, classified in class C22D6/007 or C21D8/005;
Group II.	Claim(s) 39-47, drawn to a soft magnetic alloy consisting essentially of Co, V Fe, and impurities, classified in class C22C2202/02 or C22C38/10;

The inventions listed as Invention I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the same of unity a posteriori because common feature of “a soft magnetic alloy consisting essentially of Co, V Fe, and impurities” is known in the art. Pieper et al (US 8,012,270 B2, thereafter US’270) discloses “a soft magnetic alloy consisting essentially of Co, V Fe, and impurities” (Abstract, examples, Table 1, and claims of US’270) with all of the essential alloy composition ranges are within or overlap the claimed alloy composition ranges as recited in the instant claims. Invention I-II lacks the same or corresponding special technical feature. Therefore unity of invention is lacking and restriction is appropriate. 
The examiner has required restriction between product (Invention II) and process (Invention I) claims. Where applicant elects claims directed to the product (Invention II), and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product/apparatus claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patent-ably distinct species: In Group I, claims 20-21 and 22 depend on claim 1 separately,
Species 1: Claim(s) 20-21, heat treatment is performed on one or more sheet;
Species 2: Claim(s) 22, heat treatment is performed on laminated core;
The species are independent or distinct because these applications are mutually different claimed ranges.

This application contains claims directed to the following patent-ably distinct species: In Group I, claims 33-34 depend on claim 1 separately,
Species 3: Claim(s) 33, after heat treatment, the measured density is more than 0.10% lower than calculated value;
Species 4: Claim(s) 34, after heat treatment, the measured density is 0.20-0.35% lower than calculated value;
The species are independent or distinct because these applications are mutually different claimed ranges.
Notes: claim 29 should not depends on itself.

The species are independent or distinct because these applications are mutually different claimed ranges.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor-ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventor-ship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734